Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 1, 2016

                                      No. 04-16-00259-CV

                    IN THE INTEREST OF A.P., ET AL., CHILDREN,

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-01950
                        Honorable Martha B. Tanner, Judge Presiding


                                         ORDER
       Appellant’s motion for extension of time to file the appellant’s brief is granted. We order
appellant to file the appellant’s brief by June 20, 2016.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of June, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court